


Exhibit 10.3

 

MYR GROUP INC.

 

PERFORMANCE SHARES AWARD AGREEMENT

(Named Executive Officer)

 

This AGREEMENT (this “Agreement”) is made as of [       ] (the “Date of Grant”),
by and between MYR Group Inc., a Delaware corporation (the “Company”), and
[                         ] (“Grantee”).

 

1.                                       Grant of Performance Shares.  Pursuant
to the MYR Group Inc. 2007 Long-Term Incentive Plan (the “Plan”) and subject to
the terms and conditions thereof and the terms and conditions hereinafter set
forth, the Company hereby grants to Grantee [                   ] Performance
Shares (the “Target Performance Shares”), payment of which depends on the
Company’s performance as set forth in this Agreement and as communicated to the
Grantee by the Committee (the “Statement of Performance Goals” Exhibit A
hereto).

 

2.                                       Earning of Target Performance Shares.

 

(a)                                  Performance Measure:  The Grantee’s right
to receive all of, any portion of, or more than, the Target Performance Shares
will be contingent upon the achievement of specified levels of the Company’s
Return on Equity (“ROE”), as set forth in the Statement of Performance Goals and
will be measured over the period from January 1, 2010 through December 31, 2012
(the “Performance Period”).

 

(b)                                 Below Threshold:  If, upon the conclusion of
the Performance Period, ROE for the Performance Period falls below the threshold
level, as set forth in the Performance Matrix contained in the Statement of
Performance Goals, no Performance Shares for the Performance Period shall become
earned.

 

(c)                                  Threshold:  If, upon the conclusion of the
Performance Period, ROE for the Performance Period equals the threshold level,
as set forth in the Performance Matrix contained in the Statement of Performance
Goals, 50% of the Target Performance Shares for the Performance Period shall
become earned.

 

(d)                                 Between Threshold and Target:  If, upon the
conclusion of the Performance Period, ROE exceeds the threshold level, but is
less than the target level, as set forth in the Performance Matrix contained in
the Statement of Performance Goals, the Target Performance Shares shall become
earned based on performance during the Performance Period, as determined by
mathematical straight-line interpolation between 50% of the Target Performance
Shares and 100% of the Target Performance Shares.

 

(e)                                  Target:  If, upon the conclusion of the
Performance Period, ROE for the Performance Period equals the target level, as
set forth in the Performance Matrix

 

1

--------------------------------------------------------------------------------


 

contained in the Statement of Performance Goals, 100% of the Target Performance
Shares for the Performance Period shall become earned.

 

(f)                                    Between Target and Maximum:  If, upon the
conclusion of the Performance Period, ROE exceeds the target level, but is less
than the maximum level, as set forth in the Performance Matrix contained in the
Statement of Performance Goals, the Target Performance Shares shall become
earned based on performance during the Performance Period, as determined by
mathematical straight-line interpolation between 100% of the Target Performance
Shares and 200% of the Target Performance Shares.

 

(g)                                 Equals or Exceeds Maximum:  If, upon the
conclusion of the Performance Period, ROE for the Performance Period equals or
exceeds the maximum level, as set forth in the Performance Matrix contained in
the Statement of Performance Goals, 200% of the Target Performance Shares shall
become earned.

 

(h)                                 Conditions; Determination of Earned Award: 
Except as otherwise provided herein, the Grantee’s right to receive any
Performance Shares is contingent upon his or her remaining in the continuous
employ of the Company or a Subsidiary through the end of the Performance
Period.  Following the Performance Period, the Committee shall determine whether
and to what extent the goals relating to ROE have been satisfied for the
Performance Period and shall determine the percent of Target Performance Shares
that shall have become earned hereunder.

 

(i)                                     Determination Regarding ROE:  All
determinations involving ROE set forth in this Section 2 shall be the arithmetic
average of the ROE for the Performance Period calculated by dividing the sum of
the Company’s ROE for each fiscal year in the Performance Period by the number
of years in the Performance Period. ROE for each fiscal year in the Performance
Period shall be calculated by dividing the Company’s Net Income by the beginning
Stockholders’ Equity for that fiscal year, as determined from the Company’s
consolidated financial statements, net of extraordinary events which may affect
the calculation, where such extraordinary events would generally be events that
impact the Company’s results or financial position in a manner that the
Committee, in its discretion, determines produce results that are not indicative
of the Company’s ongoing operations, except where such action would result in
the loss of the otherwise available exemption of the Performance Shares under
Section 162(m) of the Internal Revenue Code.  All determinations involving ROE
set forth in this Section 2 shall be calculated based on U.S. Generally Accepted
Accounting Principles in effect at the time ROE is established without regard to
any change in accounting standards that may be required by the Financial
Accounting Standards Board after the goals are established.

 

3.                                       Pro Rata Earning of Target Performance
Shares.

 

(a)                                  Termination without Cause or Good Reason,
Death, Disability or Retirement:  Notwithstanding Section 2(h), if, during the
Performance Period, but before the

 

2

--------------------------------------------------------------------------------


 

payment of any Performance Shares as set forth in Section 5, the Grantee’s
employment is terminated without “Cause” or with “Good Reason” (as each term is
defined in the Grantee’s Amended and Restated Employment Agreement with the
Company, dated March 11, 2010, as may be amended from time to time (the
“Employment Agreement”)), the Grantee dies or in the event of his Disability (as
such term is defined in the Employment Agreement) while in the employ of the
Company or in the event of the retirement of the Grantee after having attained
“normal retirement age” (as such term is defined in the Social Security Act of
1935, as amended, then the Grantee shall be entitled to receive such percent of
the Target Performance Shares as is determined pursuant to Section 2 at the
conclusion of the Performance Period as if the Grantee had remained in the
continuous employ of the Company through the end of the Performance Period,
based on the Company’s ROE performance during the Performance Period, prorated,
based on the number of whole months that Grantee was employed by the Company
during the Performance Period.

 

(b)                                 Change in Control:  Notwithstanding
Section 2(h), if, during the Performance Period, but before the payment of any
Performance Shares as set forth in Section 5, a Change in Control occurs while
Grantee is an employee of the Company, then the Grantee shall be entitled to
receive the Target Performance Shares provided for under Section 2(e).

 

4.                                       Forfeiture of Award.  Except to the
extent Grantee has earned the right to receive Performance Shares pursuant to
Sections 2 or 3 hereof, Grantee’s right to receive Performance Shares shall be
forfeited automatically and without further notice on the date that Grantee
ceases to be an employee of the Company or a Subsidiary prior to the last day of
the Performance Period or, in the event that Section 3(b) applies, the date on
which the Change in Control occurs.

 

5.                                       Payment of Performance Shares.

 

(a)                                  Performance Shares earned as provided in
Section 2 or pursuant to Section 3(a) shall be paid to Grantee or his or her
executor or administrator, as the case may be, in shares of Common Stock in the
calendar year immediately following the close of the Performance Period to which
the award relates, but in no event later than two and one-half (2 1/2) months
after the close of the Performance Period.

 

(b)                                 The Target Performance Shares earned
pursuant to Section 3(b) shall be paid to Grantee in shares of Common Stock as
soon as practicable following the Change in Control, but in no event later than
two and one-half (2 1/2) months following the end of the year in which the
Change in Control occurs.

 

6.                                       Transferability.  Transferability shall
be as set forth in the Plan.

 

7.                                       No Employment Contract.  Nothing
contained in this Agreement shall (a) confer upon Grantee any right to be
employed by or remain employed by the Company, or (b) limit or

 

3

--------------------------------------------------------------------------------


 

affect in any manner the right of the Company to terminate the employment of
Grantee at any time.

 

8.                                       Taxes and Withholding.  To the extent
that the Company is required to withhold any federal, state, local or foreign
taxes in connection with the payment of any Performance Shares, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the payment of any Performance Shares that the Grantee shall pay
such taxes or make arrangements that are satisfactory to the Company for the
payment thereof.  The Grantee may elect that all or any part of such withholding
requirement be satisfied by retention by the Company of a portion of the shares
of Common Stock paid to the Grantee.  If such election is made, the shares so
retained shall be credited against such withholding requirement at the Fair
Market Value on the date of such delivery.  In no event, however, shall the
Company accept shares for payment of taxes in excess of required tax withholding
rates.

 

9.                                       Rights of a Stockholder.  The Grantee
shall not have any rights of a stockholder with respect to the Performance
Shares prior to the date such shares are earned.

 

10.                                 Payment of Dividends.  No dividends shall be
accrued or earned with respect to any Performance Shares until such Performance
Shares are earned by the Grantee as provided in this Agreement.

 

11.                                 Adjustments.  Notwithstanding any other
provision hereof, the Committee shall have authority to make adjustments in the
terms and conditions of, and the criteria included in, Performance Shares
granted hereunder, as set forth in the Plan.

 

12.                                 Restrictive Covenants.  If the Grantee
engages in any conduct in breach of any noncompetition, nonsolicitation or
confidentiality obligations to the Company under any agreement, policy or plan,
then such conduct shall also be deemed to be a breach of the terms of the Plan
and this Agreement. Upon such breach, Grantee’s right to receive Performance
Shares covered by this Agreement shall be forfeited automatically and without
further notice and to the extent that the Grantee has received shares of Common
Stock pursuant to Section 5 within a period of 18 months prior to such breach,
the Grantee shall be required to return to the Company, upon demand, such shares
or the net proceeds of any sales.  For purposes of this Section 12, net proceeds
shall mean the amount realized upon the disposition of the shares, less any
applicable taxes withheld by the Company.

 

13.                                 Recovery of Performance Shares. If (a) the
Company restates any part of its financial statements for any fiscal year or
years covered by the Performance Period due to material noncompliance with any
financial reporting requirement under the U.S. securities laws applicable to
such fiscal year or years (a “Restatement”) and (b) the Committee determines
that Grantee is personally responsible for causing the Restatement as a result
of Grantee’s personal misconduct or any fraudulent activity on the part of
Grantee, then the Committee has discretion to, based on applicable facts and
circumstances and subject to applicable law, cause the Company to recover all or
any portion (but no more than 100%) of the shares of Common Stock paid or
payable to Grantee for the Performance

 

4

--------------------------------------------------------------------------------


 

Period.  The amount of any cash or shares recovered by the Company under this
Section 13 shall be limited to the amount by which such shares payment exceeded
the amount that would have been paid to or received by Grantee had the Company’s
financial statements for the applicable restated fiscal year or years been
initially filed as restated, as reasonably determined by the Committee.

 

14.                                 Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistency
between the provisions of this Agreement and the Plan, the Plan shall govern. 
The Committee acting pursuant to the Plan, as constituted from time to time,
shall, except as expressly provided otherwise herein or in the Plan, have the
right to determine any questions that arise in connection with the grant of
Target Performance Shares.

 

15.                                 Miscellaneous. All decisions or
interpretations of the Committee with respect to any question arising under the
Plan or this Agreement shall be binding, conclusive and final. The waiver by the
Company of any provision of this Agreement shall not operate as or be construed
to be a subsequent waiver of the same provision or of any other provision of
this Agreement.  Grantee agrees to execute such other agreements, documents or
assignments as may be necessary or desirable to effect the purposes of this
Agreement.

 

16.                                 Capitalized Terms. All capitalized terms
used in this Agreement that are not defined herein shall have the meanings given
them in the Plan unless the context clearly requires otherwise.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has executed this Agreement,
as of the day and year first above written.

 

 

MYR GROUP INC.

 

 

 

 

 

By:

 

 

 

Name:  William A. Koertner

 

 

Title:  Chairman of the Board

 

The undersigned Grantee hereby acknowledges receipt of an executed copy of this
Agreement and accepts the right to receive any Performance Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

 

 

 

Grantee

 

 

 

Date:

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Performance Shares

Statement of Performance Goals Performance Matrix

Performance Period [     ] Through [     ]

 

Threshold ROE
Performance

 

Target ROE
Performance

 

Maximum ROE
Performance

 

 

 

 

 

%

 

 

7

--------------------------------------------------------------------------------
